        Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA

                               BILLINGS DIVISION




  CHARLES DANIEL SMITH,

                                                  CV 18-69-BLG-SPW

                       Plaintiff,



  vs.                                              ORDER



  CHARTER COMMUNICATIONS,
  INC.,



                       Defendant.



        Before the Court is United States Magistrate Judge Timothy Cavan's

Findings and Recommendations, filed on June 19, 2020. (Doc. 48). Judge Cavan

recommends that this Court grant in part and deny in part Charter's Motion for

Summary Judgment(Doc. 39). Charter timely objected to Judge Cavan's Findings

and Recommendations. (Doc. 49). Smith filed a response to Charter's objection.

(Doc. 50). The parties are entitled to de novo review of those findings or

recommendations to which they object. 28 U.S.C. § 636(b)(1).


        Smith sued Charter under Montana's Wrongful Discharge from Employment

Act(WDEA), Montana Code Annotated § 39-2-501, et seq. Smith alleges that
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 2 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 3 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 4 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 5 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 6 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 7 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 8 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 9 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 10 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 11 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 12 of 13
Case 1:18-cv-00069-SPW-TJC Document 51 Filed 01/25/21 Page 13 of 13
